Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is May 29, 2020. This Office Action is in response to the amendment and remarks filed April 25, 2022. This action is a FINAL REJECTION.
Examiner Notes:
Applicant amended independent Claim 1 and dependent Claims 3, 4;  added new claims 27, 28; and cancelled Claims 6, 7. 
These amendments changed the scope of the claimed subject matter, thereby requiring further consideration and/or search of the prior art.
Applicant’s amendment, upon further consideration, does not overcome a rejection of currently-amended Claims 1, 3, 4 and original Claims 2, 5 under 35 U.S.C. 112, first paragraph as based on a disclosure which is not enabling. See below, sections “Response to Arguments” and “Claim Rejections - 35 USC § 112”.
Applicant’s arguments against the rejection of original Claim 14 under 35 U.S.C. 112, first paragraph as based on a disclosure which is not enabling are not persuasive. See below, sections “Response to Arguments” and “Claim Rejections - 35 USC § 112”.

Response to Arguments
Applicant’s amendments and remarks have been fully considered. Applicant argues the following:
(1) Applicant argues (“Remarks”, Page 2, last paragraph through Page 3, second paragraph):
“According to the MPEP, “there is no statutory requirement for the disclosure of a specific example.” MPEP § 608.01(h). Since a specific example of metals that exhibit out-diffusion is not required for enablement, it follows that there is also no requirement for the specification to list alternative examples, e.g., metals other than cobalt and ruthenium.

Even without such a list of alternative metals, the specification is not limited to cobalt conductive structures and ruthenium liner-free conductive structures. For example, originally-filed independent claim 14 recites two different metals not limited to cobalt and ruthenium: “‘the conductive structure comprising a first metal’ and “the liner-free conductive structure comprising a second metal different from the first metal.” MPEP 2163 (“The claims filed in the original specification are part of the disclosure ...”). Originally-filed dependent claim 16 limits the second metal to ruthenium. Originally-filed claim 17 limits the first metal to cobalt."

This is not found to be persuasive. First, Examiner notes the feature upon which Applicant appears to rely, i.e. “metals that exhibit out-diffusion”, is not a feature recited by currently-amended, independent Claims 1, 14 or the claims dependent thereon. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, Examiner notes the fact that, for example, originally-filed independent claim 14 recites two different metals not limited to cobalt and ruthenium is of no moment with regards to the rejection of originally-filed independent claim 14 under 35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling because of the missing essential features. See Office Action mailed December 24, 2021, page 6. 

(2) Applicant argues (“Remarks”, Page 3, thirds paragraph):
“Second, the specification does not disclose cobalt and ruthenium conductive structures as being critical or essential to the invention to practice the invention such that conductive structures with other metals cannot be included. As discussed above, the specification discusses issues and example solutions related to out-diffusion of a metal of a conductive structure underlying another conductive structure filled with a different metal. See, e.g., as-filed specification, ¶¶23-24. The specification does not limit the conductive structures to cobalt and ruthenium. Further, the burden of proof for insufficient written description is on the Examiner to show “by a preponderance of evidence why a POSA would not recognize in applicant’s disclosure a description of the invention defined by the claims.” MPEP 2163.04. Accordingly, Applicant disagrees that cobalt conductive structures and ruthenium liner-free conductive structures are critical or essential to practice the invention.”

This is not found to be persuasive for the same reason as noted in Examiner’s response to Applicant’s argument (1) noted above. 
Furthermore, Examiner notes a person of ordinary skill in the art (POSA), when interpreting the claims, would rely on the disclosure (i.e. the specification and drawings) for all that it teaches. Note the specification discloses to POSA the following (See Instant Specification [0063]):  “Various embodiments in accordance with this disclosure describe a method for the suppression of cobalt out-diffusion from underlying cobalt conductive structures to overlying ruthenium-filled liner-free or barrier-free conductive structures.” As such, POSA would understand the cobalt and ruthenium combination of metals to be an essential feature of the invention, necessary to achieve the suppression of cobalt out-diffusion from underlying cobalt conductive structures. 
In addition, upon further review of the record as a whole (MPEP 2163.04 Section II. “Response to Applicant’s Reply”), Examiner finds POSA would find no broader teaching of use of cobalt without use of ruthenium as the metal in an overlying metal-filled conductive structure that is liner free or barrier-free, nor find broader support that any two metals may be used for suppression of metal out-diffusion from underlying metal conductive structures having overlying conductive structures that are liner-free or barrier-free and of a different metal that the metal of the underlying metal conductive structures.
Applicant provides Instant Specification, [0023] – [0024] as support for disclosure to POSA of a method for the suppression of metal out-diffusion of a metal of a conductive structure underlying another conductive structure filled with a different metal.  Examiner does not concur. Instead, Examiner finds Instant Specification, [0023] – [0024] disclose to POSA:
“In the absence of liner or barrier layers, liner-free or barrier-free conductive structures formed in contact with conductive structures filled with a different metal may be unable to prevent out-diffusion of the underlying metal under certain conditions” (See [0023], first sentence).
Ruthenium-filled liner-free or barrier-free conductive structures overlying a cobalt conductive structure are unable to prevent cobalt out-diffusion through the ruthenium metal grain boundaries when both are annealed (See [0023], second sentence).
A method integrating ruthenium filled liner-free or barrier-free conductive structures overlying a cobalt conductive structure to prevent cobalt out-diffusion is challenging (See [0023]).
The disclosure provides methods for overcoming the challenges that occur due to a ruthenium-filled liner-free or barrier-free conductive structure overlying a cobalt conductive structure (See [0024]).
.
As such, and based on the disclosure as a whole and further review of instant specification paragraphs [0023] – [0024] – Examiner finds no broader disclosure or teaching allowing POSA, without undue experimentation, to choose any two different metals -- as argued by Applicant.

 (3) Applicant argues (“Remarks”, Page 3, last paragraph through Page 4, first paragraph):
“Regarding the Examiner’s alleged requirement of a formation of a sacrificial cobalt layer over a ruthenium conductive structure, the specification does not disclose this feature as being critical or essential to practice the invention. Nevertheless, independent claim | recites “depositing a cobalt layer on the liner-free conductive structure,” and then removing the cobalt layer, indicating it is a Sacrificial layer. Independent claim 14 recites “depositing the first metal on the second metal.” As discussed above, the “first metal” and “second metal” are not limited to cobalt and ruthenium, respectfully. To the extent the Examiner argues that the “cobalt layer” of claim 1 and the “first metal” of claim 14 are required to be removed, the specification states that the “cobalt layer” and “first metal” can be removed or retained: “In some embodiments, the cobalt layer is a sacrificial layer subsequently removed prior to the formation of additional wiring levels. In some embodiments, a portion of the cobalt layer is incorporated in the ruthenium-filled liner-free or barrier-free conductive structures.” As-filed specification, ¶24.

In response, Examiner finds 
Applicant’s amendment of claim 1 and argument regarding claim 1 is persuasive.
Applicant’s argument regarding the “first metal” of claim 14 does not have to be removed based on the instant specification, [0024] has been fully considered and is found to be persuasive. 
Applicant’s argument that the “first metal” and “second metal” of claim 14 are not limited to cobalt and ruthenium, respectively, is not found to be persuasive for the same reasons as noted in Examiner’s response (3) above.
New grounds of rejection of currently-amended Claims 1 – 5 and original Claims 14 – 20 under 35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.are needed and as such have been provided below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 27 and Claims 14 – 20, 28 are rejected under 35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The requirements that the conductive structure comprises cobalt, the liner-free conductive structure is a ruthenium-filled liner-free or barrier free structure, the ruthenium-filled conductive structure is formed to extend into the cobalt  conductive structure, and subsequently heat-treating the ruthenium-filled conductive structure  – as disclosed by the instant specification (See e.g. [0024] and [0063]; See also FIG. 2A, steps 240, 260, 270, 280) – are features critical or essential to the method of practicing the invention. However, these features are not required by Claims 1 – 5, 27 and Claims 14 – 20, 28. It has been held that a feature critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

	Allowable Subject Matter
Claims 1, 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, first paragraph, set forth in this Office action.
Claims 2 – 5, 27 and Claims 15 – 20, 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21 – 26 are in condition for allowance for the same reasons as noted in the previous office action (mailed December 24, 2021).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813